Case 3:20-cv-08267-FLW-TJB Document 28 Filed 12/07/20 Page 1 of 2 PagelD: 309

BERRY SAHRADNIK KOTZAS & BENSON, P.C.

212 Hooper Avenue, P.O. Box 757
Toms River, Nd 08754-0757
Phone: (732) 349-4800

Fax: (732) 349-1983

Attorneys for Defendant Scott M. Colabella, in his official

capacity as Ocean County Clerk

 

CHRISTINE CONFORTI,

Plaintiff
VS.

CHRISTINE GIORDANO HANLON, in
her official capacity as
Monmouth County Clerk, SCOTT M.
COLABELLA, in his official
Capacity as Ocean County Clerk,
and PAULA SOLLAME COVELLO, in
her official capacity as Mercer
County Clerk,

Defendants.

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW
JERSEY

Civil Action No.:
08267-FLW-TJB

3:20-cv-

Civil Action

NOTICE OF MOTION TO DISMISS
PLAINTIFF’ S COMPLAINT
PURSUANT TO F.R.C.P. 12 (b) (6)
& (b) (7)

MOTION DATE: JANUARY 4, 2021

 

TO: Brett M. Pugach, Esq.
Bromberg Law LLC
41 West 434 Street,
New York, NY 10036--7424

PLEASE TAKE NOTICE that on January 4,

Suite 32

2021 at 9:00 a.m. in

the forenoon or as soon thereafter as counsel may be heard, the

undersigned will apply to the above named court for an Order

dismissing Plaintiff's complaint.

 
Case 3:20-cv-08267-FLW-TJB Document 28 Filed 12/07/20 Page 2 of 2 PagelD: 310

PLEASE TAKE FURTHER NOTICE that the undersigned will rely on
the brief in support of this motion submitted simultaneously
herewith.

A proposed form of order accompanies this motion.

PLEASE TAKE FURTHER NOTICE that if an opposition brief is
filed thereto this party requests oral argument pursuant to L.
Civ. R. 78.1{b).

RESPECTFULLY SUBMITTED,

BERRY SAHRADNIK KOTZAS & BENSON

By: /s/ Christopher 7A, Khatant

DATED: December 7, 2020 CHRISTOPHER A. KHATAMI, ESQ.
(043472013)

 

 
